211 So.2d 169 (1968)
CONFEDERATION LIFE ASSOCIATION, a Canadian Corporation, Also Known As La Confederacion Del Canada, Petitioner,
v.
Manuel Antonio VEGA y Arminan, Respondent.
No. 37195.
Supreme Court of Florida.
May 29, 1968.
Rehearing Denied July 1, 1968.
Shutts & Bowen, Cotton Howell, Miami, Covington & Burling, John G. Laylin, William A. Dobrovir, and George V. Allen, Jr., Washington, D.C., for petitioner.
Helliwell, Melrose & DeWolf, Thomas B. DeWolf and Michael G. Martin, Miami, for respondent.
PER CURIAM.
The District Court of Appeal, Third District, having certified to us that its decision in the case of Confederation Life Association v. Vega y Arminan, 207 So.2d 33, passes upon a question of great public interest, we have jurisdiction of the petition for certiorari herein pursuant to Section 4(2), Article V, State Constitution, F.S.A.
Our study of the case leads us to the conclusion that the decision of the District Court is correct and we adopt it as our answer to the certified question.
The writ of certiorari is discharged.
ROBERTS, ERVIN and ADAMS, JJ., and SPECTOR, District Court Judge, concur.
CALDWELL, C.J., dissents.